DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 11/13/2019. 
Claims 1-22 are pending in the Application with Claims 1, 10 and 19 being independent.   
Continuity/ priority Information 
The present Application 16683258, filed 11/13/2019 claims foreign priority to TAIWAN Application No. 108127749, filed 08/05/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on11/14/2019, 10/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The limitation “wherein the processor determines a test result of a first touch mobile device regarding the test item according to the piece of expected information and at least one of a test datum received from the first touch mobile device by the first transmission interface and a feedback signal received from a motor controller by the second transmission interface” is indefinite, because the Claim is open ended due to multiple limitations recited as one. The limitations slued be recited individually and separately from each other. The terms “regarding” “according to” are indefinite.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
Claims 1, 3-5, 7-10, 12-14, 16-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by  ZHAO (U.S. Pub. No. 20170235422) Pub. Date: August 17, 2017.

a first transmission interface; a second transmission interface; [0030] As shown in FIG. 2, embodiments of the present disclosure provide a touch screen 001. The touch screen 001 may include a plurality of touch electrodes 11 arranged in an array and a plurality of electrode lines 12 arranged in an array. 
[0031] The plurality of touch electrodes 11 may include a first touch electrode set and a second touch electrode set. For illustrative purposes, the touch electrodes 11 in the second touch electrode set are shaded and the touch electrodes 11 in the first electrode set are illustrated in clear.  
the test procedure comprises a test item and the storage further stores a piece of expected information corresponding to the test item; [0038] As shown in FIG. 5, the present disclosure further provides a method for controlling a touch screen.
[0039] In step 501, one or more test electrodes having effective contact with a finger or a conductive stylus may be determined.
[0040] In step 502, a number of m reference signals may be obtained through electrode lines connected to touch electrodes neighbored with the test electrodes, where the number of m reference signals may be the signals generated by the touch electrodes neighbored with the test electrodes and, m may be an integer greater than or equal to 1. 
[0041] In step 503, the value of each one of the m reference signals may be determined. 

wherein the processor determines a test result of a first touch mobile device regarding the test item according to the piece of expected information  and a feedback signal received from a motor controller by the second transmission interface. 
[0044] Thus, according to the method for controlling the touch screen provided by the present disclosure, after the test electrode has been determined to have effective contact with the finger or the conductive stylus, signals generated by touch electrodes neighbored with the test electrode may be compared to the ghost point threshold value to determine if the test electrode is the target touch electrode. The processing circuitry may thus control the touch screen to display corresponding information such as images. The number of electrode lines used on the touch screen may be reduced and the fabrication cost of the touch screen may be reduced. Meanwhile, the control of the touch screen may be realized.

Regarding Claims   3, 12, 21, ZHAO discloses expected information [0080] After it has been determined that the test electrode has effective contact with the finger or the conductive stylus, the processing circuitry may compare the signals generated by the touch electrodes neighbored with the test electrode to the ghost point threshold value to determine if the test electrode is the target touch electrode.  
ghost point threshold value to determine if the value of each one of the m reference signals is greater than the ghost point threshold value. The ghost point threshold value may be used for selecting or filtering target touch electrode.

Regarding Claims 4, 5, 7, 8, 13, 14, 16, 17, ZHAO discloses first touch mobile device supports the Mobile High-Definition Link (MHL), [0030] As shown in FIG. 2, embodiments of the present disclosure provide a touch screen 001. The touch screen 001 may include a plurality of touch electrodes 11 arranged in an array and a plurality of electrode lines 12 arranged in an array. [0033] That is, in the touch screen provided by the present disclosure, each touch electrode in the first touch electrode set may correspond to one electrode line, and at least two touch electrodes in the second touch electrode set may share one common electrode line, i.e., use a same common electrode line.
[0083] Embodiments of the present disclosure further provide a control apparatus for the touch screen. FIG. 7 (a) illustrates the control apparatus 7000 used for controlling the touch screens illustrated in FIGS. 2, 3, and 4. The control apparatus 7000 may include a first determining circuitry 701, a first obtaining circuitry 702, a second determining circuitry 703, a comparing circuitry 704, and a third determining .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 2, 6, 11, 15, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO (U.S. Pub. No. 20170235422). 
ZHAO does not explicitly disclose “the testing apparatus determines the test result of the first touch mobile device by calculating a piece of position information according to the display screen length, the display screen width, and the piece of percentage information”.
ZHAO discloses Par. [0044] Thus, according to the method for controlling the touch screen provided by the present disclosure, after the test electrode has been determined to have effective contact with the finger or the conductive stylus, signals generated by touch electrodes neighbored with the test electrode may be compared to the ghost point threshold value to determine if the test electrode is the target touch electrode. The processing circuitry may thus control the touch screen to display corresponding information such as images 

 
Regarding Claims 9 and 18, ZHAO does not explicitly disclose “receiving a sample datum from a second touch mobile device, and generating the piece of expected information”
ZHAO discloses Par. [0013] a comparing circuitry, configured to compare the value of each one of the m reference signals to a ghost point threshold value to determine if the value of each one of the m reference signals is greater than the ghost point threshold value; and a third determining circuitry, configured to determine a target touch electrode when the value of each one of the m reference signals is greater than the ghost point threshold value.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the  ghost point threshold value as taught by ZHAO  for the purpose of generating a piece of expected information, using an existing host device.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: May 12, 2021
Non-Final Rejection 20210512
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov